     Case 3:19-cv-00625-S Document 1 Filed 03/13/19            Page 1 of 6 PageID 1


                         UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

THE WHITING-TURNER CONTRACTING §
COMPANY                        §
                               §
       Plaintiff,              §
vs.                            §                       CIVIL ACTION NO. 3:19-CV-00625
                               §
AMERICAN STRUCTURES, INC., and §
OLD REPUBLIC INSURANCE COMPANY §
d/b/a OLD REPUBLIC SURETY      §
COMPANY,                       §
                               §
       Defendants.             §

                                  NOTICE OF REMOVAL

       Defendant Old Republic Surety Company, incorrectly named as Old Republic

Insurance Company d/b/a Old Republic Surety Company (the “Surety”) hereby removes

this action from the 116th Judicial District Court of Dallas County, Texas, to the United

States District Court for the Northern District of Texas, pursuant to 28 U.S.C. §§

1441(a)-(b) and 1332(a)(1).

                                             I.
                                          PARTIES

       1.     Plaintiff The Whiting-Turner Contracting Company (“Whiting-Turner” or

“Plaintiff”) is a corporation from Maryland with its principal place of business and

residence in Baltimore, Maryland. For purposes of diversity jurisdiction, Whiting-Turner

is a citizen of Maryland; it is not a citizen of Wisconsin.




____________________________________________________________________________________
DEFENDANT OLD REPUBLIC SURETY
COMPANY’S NOTICE OF REMOVAL                                                   PAGE 1
      Case 3:19-cv-00625-S Document 1 Filed 03/13/19                      Page 2 of 6 PageID 2


        2.      The Surety is a Wisconsin corporation with its principal place of business

and residence in Brookfield, Wisconsin.                For purposes of diversity jurisdiction, the

Surety is a citizen of Wisconsin; it is not a citizen of Maryland.1

        3.      Defendant American Structures, Inc., (“ASI”) is a Wisconsin corporation

with its principal place of business and residence in Menomonie, Wisconsin.                             For

purposes of diversity jurisdiction, ASI is a citizen of Wisconsin; it is not a citizen of

Maryland.

                                           II.
                                 PROCEDURAL BACKGROUND

        4.      On February 22, 2019, Whiting-Turner filed this lawsuit against the Surety

and ASI styled Whiting-Turner Contracting Company vs. Old Republic Surety Company,

Cause No. DC-19-02691, in the 116th Judicial District Court of Dallas County, Texas

(the “State Court Action”).

        5.      The State Court Action is currently pending in the 116th Judicial District

Court of Dallas County, Texas.

        6.      The Surety received Plaintiff’s Original Petition (“Petition”) on February 27,

2019. A true and correct copy of the Petition along with a copy of the citation are

attached hereto as Exhibit A and incorporated herein by reference.

                                        III.
                     BASIS FOR REMOVAL: DIVERSITY JURISDICTION

        7.      The State Court Action is removable to this Court under 28 U.S.C. §

1441(a) based on the original jurisdiction conferred upon by this Court by 28 U.S.C. §


1
  To the extent that Whiting-Turner intended to sue Old Republic Insurance Company, Old Republic
Insurance Company is a Pennsylvania corporation with its principal place of business and residence in
Pennsylvania. For purposes of diversity jurisdiction, it is a citizen of Pennsylvania; it is not a citizen of
Maryland.
____________________________________________________________________________________
DEFENDANT OLD REPUBLIC SURETY
COMPANY’S NOTICE OF REMOVAL                                                                           PAGE 2
     Case 3:19-cv-00625-S Document 1 Filed 03/13/19            Page 3 of 6 PageID 3


1332(a)(1). This case is a civil dispute between citizens of different states. There is, and

was at all relevant times complete diversity of citizenship between the plaintiff and the

defendants.

       8.     The amount in controversy exceeds $75,000.00, exclusive of interest and

costs, as evidenced by the Petition. In its Petition, Whiting-Turner seeks monetary relief

of over $1,000,000.

                                           IV.
                                         VENUE

       9.     Venue is proper in this Court under 28 U.S.C. § 1441(a) because the

district and division of this Court embrace Dallas County, Texas, the location where

Whiting-Turner filed its State Court Action.

                                       V.
                              REMOVAL REQUIREMENTS

       10.    This Notice of Removal is timely filed under 28 U.S.C. § 1446(b)(1). This

Notice of Removal is filed within thirty (30) days of February 27, 2019, the date the

Surety received the Petition, the initial pleading setting forth the claim for relief in the

State Court Action. See Ex. A.

       11.    In accordance with 28 U.S.C. § 1446(d), written notice of this Notice of

Removal will be promptly given to Whiting-Turner, through its counsel of record, and a

copy of this Notice of Removal will be filed with the clerk of the 116th Judicial District

Court of Dallas County, Texas, where the State Court Action is pending.

       12.    As required by 28 U.S.C. § 1446(a) and Local Rule 81.1, the following

items are filed herewith and incorporated by reference: a separately filed civil cover

sheet; a separately filed supplemental civil cover sheet; an index of documents filed in

state court, attached hereto as Exhibit B, and incorporated herein by reference; a copy
____________________________________________________________________________________
DEFENDANT OLD REPUBLIC SURETY
COMPANY’S NOTICE OF REMOVAL                                                   PAGE 3
     Case 3:19-cv-00625-S Document 1 Filed 03/13/19          Page 4 of 6 PageID 4


of the state court docket sheet, attached hereto as Exhibit C, and incorporated herein

by reference; copies of all documents filed in the State Court Action, attached hereto as

Exhibit D-1, D-2, D-3, and D-4, and incorporated herein by reference; and a separately

signed certificate of interested persons attached hereto as Exhibit E, and incorporated

herein by reference.

      13.    ASI consents to the removal of the state court action to federal court.

Exhibit F.

      14.    By filing this Notice of Removal, the Surety does not intend to waive any

claims or defenses it may have.

      WHEREFORE, Defendant Old Republic Surety Company, incorrectly named as

Old Republic Insurance Company d/b/a Old Republic Surety Company, prays that the

State Court Action now pending in the 116th Judicial District Court of Dallas County,

Texas, Cause No. DC-19-02691, be removed to this Court, along with all asserted

claims and causes of action, and ask that this Court make and enter such further orders

as may be necessary and proper.




____________________________________________________________________________________
DEFENDANT OLD REPUBLIC SURETY
COMPANY’S NOTICE OF REMOVAL                                                   PAGE 4
     Case 3:19-cv-00625-S Document 1 Filed 03/13/19      Page 5 of 6 PageID 5


                                      Respectfully submitted,



                                       /s/ Christopher R. Ward
                                      CHRISTOPHER R. WARD
                                      State Bar No. 24008233
                                      christopher.ward@clarkhillstrasburger.com
                                      BENJAMIN L. WEIBLE
                                      State Bar No. 24068834
                                      ben.weible@clarkhillstrasburger.com
                                      CLARK HILL STRASBURGER
                                      2600 Dallas Parkway, Suite 600
                                      Frisco, Texas 75034
                                      Telephone: (214) 651-4722
                                      Facsimile:    (214) 659-4108

                                      AND

                                      DAVID D. GILLISS
                                      Maryland Federal Bar No. MD05174
                                      gilliss@pikegilliss.com
                                      PIKE & GILLISS, LLC
                                      600 Washington Avenue, Suite 303
                                      Towson, Maryland 21204
                                      Telephone: (443) 761-6500
                                      Facsimile: (443) 761-6519
                                      (Pending Admission Pro Hac Vice)

                                      ATTORNEYS   FOR   DEFENDANT               OLD
                                      REPUBLIC SURETY COMPANY




____________________________________________________________________________________
DEFENDANT OLD REPUBLIC SURETY
COMPANY’S NOTICE OF REMOVAL                                                   PAGE 5
       Case 3:19-cv-00625-S Document 1 Filed 03/13/19           Page 6 of 6 PageID 6


                                       CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing is being forwarded
to all counsel listed below on March 13, 2019, via email.

SCOTT GRIFFITH
sgriffith@griffithdavison.com
JASON L. CAGLE
jcagle@griffithdavison.com
GRIFFITH DAVISON & SHURTLEFF, PC
13737 Noel Rd., Ste. 850
Galleria North Tower I
Dallas, TX 75240

Attorney For Plaintiff,
The Whiting-Turner Contracting Company


JAMES R. CASE
jcase@dykema.com
DYKEMA GOSSETT
400 Renaissance Center
Detroit, MI 48243

Attorney for Defendant,
American Structures, Inc.

                                                     /s/ Benjamin L. Weible
                                                    Benjamin L. Weible




____________________________________________________________________________________
DEFENDANT OLD REPUBLIC SURETY
COMPANY’S NOTICE OF REMOVAL                                                   PAGE 6
4841-8558-4266.2/D7735/348181/031319
